HATCH, J.
The relator, a resident of the borough of Richmond, Hew York, an honorably discharged soldier of the United States in the late Civil War, was employed in July, 1898, as warrant clerk in the auditor’s office at a salary of $1,200 a year, and was transferred from the borough of Richmond to the borough of Manhattan ón De-: cember 15, 1899. He was discharged from such employment on January 12,1901, without charges, notice, or opportunity to be heard, for-the alleged reason that the appropriation available for the maintenance of the department in which he was employed was not suffieientto provide for the retention of the number employed there, and, owing to “the exigencies of economy in the public service,” his services, were dispensed with, it being averred by the respondent that he was-the least efficient man in the bureau, and the one who would be the least missed. After his discharge the relator commenced a proceed*903ing for a peremptory writ of mandamus to compel his reinstatement by an order to show cause, upon the return of which the respondent interposed an affidavit, in which he alleged that he did not, at the time of relator’s discharge, know that he was an honorably discharged soldier. The peremptory writ was denied, and the relator withdrew the proceeding. Thereafter, on the 9th day of March, 1901, the relator applied for reinstatement personally and in writing, informing respondent of the fact that he was an honorably discharged soldier of the United States in the late Civil War, and that his discharge was, therefore, illegal; but the respondent refused to reinstate him, whereupon this proceeding was brought, and from an order made and entered herein denying the relief sought this appeal is taken.
The comptroller had the undoubted right to dispense with relator’s services for the reasons which he assigns, if at the time he did not know that the relator was a veteran, and therefore entitled to protection under the provisions of the constitution. People v. Cruger, 12 App. Div. 536, 42 N. Y. Supp. 398; People v. Clausen, 50 App. Div. 286, 63 N. Y. Supp. 993. Before the comptroller was called upon to recognize the preference to which the relator is entitled, the latter was required to bring the knowledge of his right to preference home to the comptroller. As, however, the status of the relator does not depend upon the knowledge of the comptroller of the fact which entitles the former to a preference, it is sufficient for the relator, even after a dismissal, to bring such knowledge home to the comptroller; and, accompanying the same with a demand for reinstatement, he is entitled thereto, if, in law, he enjoyed a preference in employment, and has not been guilty of such laches as constitutes a waiver of his legal right. In the present case it sufficiently appears that the relator laid before the comptroller the facts showing that he is a veteran, and accompanied the same with a demand that he be reinstated in the position from which he had been removed. This evidence and the demand were seasonably made, and if the relator was, under the law, entitled to be retained, it became the duty of the comptroller to reinstate him in the position which he had formerly held. It is said, however, that his application for a peremptory writ of mandamus must be denied, for the reason that the opposing papers put in issue a material averment of the moving papers.- Such is the established rule of law if an issue is thus raised. The petition upon which the relator bases his application is verbose in statement, and contains much irrelevant and unnecessary matter, and this fact enabled the comptroller to interpose several denials to the matter averred in the petition. But the matters to which the denials, are interposed were not essential to a statement of fact showing relator’s right to a preference, if, under the law, he wras entitled thereto. There is no denial of the fact that the relator was regularly appointed to the position which he held prior to his removal; that he was in fact a veteran; that he was removed without a hearing, and without charges being preferred against him; that at the time of his removal there were persons retained in precisely similar positions in the comptroller’s office, who were not veterans, or protected by the veteran’s act or otherwise; and that he furnished the comptroller with proof of the fact *904that he was a veteran, and, after making such proof, demanded reinstatement, which demand was thereupon refused by the comptroller. These facts constituted all that were necessary to be established in order to compel a reinstatement of the relator in his position, if he was so entitled as matter of law. Bone of the denials interposed, or other matter averred in the answer, put these facts, or any of them, in issue; consequently, there is no material issue of fact in dispute, and the right of the relator is to be determined purely as a question of law. In order that a denial shall raise an issue, it must present an honest dispute as to a material fact requiring determination; otherwise no issue is made. In re Sullivan, 55 Hun, 285, 8 N. Y. Supp. 401.
The preliminary question, therefore, must be resolved in favor of the relator.
This brings us to the main question in the case, which is one not entirely free of difficulty. The constitution (article 5, § 9) and chapter 370 of the Laws of 1899 furnish the authority upon which the relator's legal rights are to be determined. In Re Keymer, 148 N. Y. 219, 42 N. E. 667, 35 L. R. A. 447, the court held chapter 344 of the Laws of 1895, which provided that competitive examinations for appointment in the civil service should not be deemed practicable or necessary as applied to honorably discharged soldiers and sailors of the late Civil War for appointment to positions where the compensation or other emoluments of the office did not exceed four dollars a day Amid, as being an invasion of the provisions of the article of the constitution to which we have referred; and therein the rule was announced that the measure of preference for veterans was to be found in the constitutional provisions, and that it could not be extended or enlarged. This case reviews the civil service legislation of the state in relation to the preference which had from time to time been bestowed upon veterans. Prior to 1897 the law as it existed, independent of the constitution, provided that veterans should be preferred for appointment, employment, and promotion. Under such law it was held in McCloskey v. Willis, 15 App. Div. 594, 44 N. Y. Supp. 682, that a veteran was entitled to retention in employment in the same position as against the right of another employé therein, not a veteran; that, if the exigencies of the public service required, for matters of economy, the dismissal of a part of the force, the veteran was entitled to be retained as against all other persons not entitled to a preference. This decision proceeded exclusively upon a construction of the statutory provision, and the constitutional provision does not seem to have been adverted to or considered. It is not, therefore, to be regarded as a controlling authority upon the construction of the constitutional provision. Chapter 184 of the Laws of 1898, which amended chapter 119 of the Laws of 1888, provided that, if the position held by an honorably discharged soldier, sailor, or marine, or volunteer fireman should become unnecessary or be abolished for reasons of economy or otherwise, such soldier, sailor, marine, or fireman should not be discharged from the public service, but should be transferred to any branch of the said service for duty in such position as he might be fitted to fill, receiving the same com*905pensation therefor. This law was repealed by chapter 370 of the Laws of 1899, section 21 of which, however, embodies the provisions of the repealed law. By section 20 of the last-named act the preference to be given to honorably discharged soldiers, sailors, and marines is continued in the same language as is embodied in the constitutional provision. It appears from this review that the word “employment” has been dropped from the legislative enactments by the legislature in the act of 1899. This undoubtedly was for the reason that such legislation should be in harmony with the rule of construction of the constitutional provision as laid down in Be Keymer, mipra. The question, therefore, which confronts us is whether the constitutional provision giving preference to soldiers in appointment and promotion creates a preference of retention in employment so long as the positions exist to which they have been appointed. I think the question is to be answered in the affirmative. It is clearly apparent that the constitution intended that veterans should have a preference in employment in the public service of the state over other persons not veterans or otherwise protected. The preference thus intended to be given must be regarded as substantial, and to carry with it every incident necessary to its complete protection and preservation. The preference given in appointment clearly involves a right over all other persons entitled thereto not similarly situated. This right, to be of any value whatever, must be a continuing right so long as the position exists to which the veteran is appointed. The purpose of thus giving him this preference of appointment was to furnish him with employment, and if thereafter he could be immediately discharged, and other persons, not preferred, retained in the position, it is manifest that the intent of the law, which seeks to prefer him, would be entirely defeated. The right to appointment under such circumstances necessarily carries with it the right to continued employment as against other persons not so protected. It is quite easy to imagine a case where two persons, one a veteran and the other not, were upon the waiting list. The veteran, by virtue of law, takes precedence of appointment over the other person. A subsequently occurring vacancy might result in the selection of the unpreferred person to the same character of service, and, both being in the public employment, and the appointing power being required, for reasons of economy, to discharge some of the employes therein, the veteran might be dropped, and the last appointee retained. It is manifest that the law does not contemplate such a result. It defeats its pmpiose, and makes the preference in appointment an unsubstantial thing, as, in effect, it nullifies the provision of law by which the right of the veteran is sought to be secured. Additional support for this view is found in the further preference which is given to the veteran by the constitutional provision, for he is entitled to preference to promotion in employment as well as to preference in appointment. His preference in promotion would be a mere hollow sham if he may be immediately removed from his employment for reasons of economy, and yet the position in which he was employed continues to exist, and its duties are performed by other persons. His right to preference in promotion can only be available to him by retaining *906him in employment. It is no answer to say that this provision of; the constitution is answered by giving him opportunity for promotion, if the right thereto accrues during the period of his employment. This places a limitation upon the scope of the constitutional provision, which, I think, was not intended. The preference in appointment was the means by which retention in employment could be secured. The preference in promotion was a further right, intended to exist and continue so long as the position to which he was appointed remains and he performed his duties as required by the rules governing his employment. It is quite possible that the veteran might not be as efficient as some other employé. This is always true where a number are employed performing similar duties. The law itself contemplates that the veteran may not be as efficient as the other persons, and yet be able to perform, the duties which devolve upon him. The fact was recognized that he might not be the most efficient employé, because his appointment was preferred without regard to his standing upon the list, and the whole purpose of the law took this fact into consideration, and expressly excluded his being rejected for such reason. It is evident to my mind that a fair construction of the constitutional provision requires us to hold that the veteran was not only entitled to preference in appointment, but also to employment and preference in promotion so long as the position should last, if opportunity presented, assuming that in the meantime he had properly discharged his duties in the employment.
This view finds further support in the provisions of section 21 of chapter 370 of the Laws of 1899, which, among other things, provides-that, if the position held by the veteran becomes unnecessary, or is abolished, for reasons of economy or otherwise, he shall not be discharged from the public service, but shall be transferred to any branch of service in such position as he may be fitted to fill, and receive the same compensation therefor. It is manifest from this provision of the statute that the intent of the legislature was to secure the retention of the veteran in his employment, and, in any event, to retain him in the public service in some position. Language could scarcely be stronger indicating the legislative intent to prefer the veteran in his tenure of employment, and it would seem to be a clear violation, both of constitution and legislative intent, to permit of his discharge for reasons of economy, although the position which he filled still remains and continues. The express command of the constitution is that the legislature shall enact laws for the enforcement of the section which gives to honorably discharged soldiers the preference. In Re Breckenridge, 160 N. Y. 103, 54 N. E. 670, this provision, as contained in chapter 184 of the Laws of 1898, which, as we have seen, the present law has re-enacted, was the subject of construction, and it was therein held that, where the position had been abolished, or become unnecessary, he could not be transferred, except there was an existing vacancy in the department in which he served; that it was not the legislative intent that a vacancy should be created for the purpose of his transference. The court divided upon this subject, the minority holding to the view that the statute was mandatory, and compelled his transfer, and the majority holding as above stated. It *907is, therefore, evident that there was no division whatever in the-minds of the court upon the question as to the intent of the legislature to give a preference in retention of the veteran in the public service. Upon this subject the language of the prevailing opinion is-quite significant; i. e.:
“The legislative intent was to secure the retention in the public service of the veteran who is thrown out of office by its abolition. * * * The municipality itself appears to be laid under the obligation to retain the applicant. * <= * The law is capable of a reasonable and perfectly fair construction, under which the veteran who loses his office through its abolition is not to be discharged from the public service if there is in any branch of that service a position, with equal emoluments, which he is qualified to fill.”
In that case the position was abolished, and its duties were devolved upon other persons in other positions of service in the department. No one remained holding or discharging solely the distinct duties attached to the position which was occupied by the relator therein up to the time of the abolition of the office, and, as there was neither position nor vacancy, the right which the law conferred upon the veteran entirely failed. In the present case the position of warrant clerk still remains. Its duties are presently performed by 16 other persons, who are not veterans, and who are not otherwise-protected. There was here no abolition of the position; there was simply a reduction in the number of persons engaged to fill it on account of a lack of sufficient appropriation to pay for the service. The position, however, remains, and, so long as the relator properly.discharged his duties, and was not subject to be removed for dereliction therein on charges preferred, he was entitled to be retained as against other persons employed in this position, who were not, as against him, preferred for service. In this respect the reasoning of the court in McCloskey v. Willis, supra, finds precise application. The fact that the relator was the least efficient of those employed neither authorized nor justified his removal. Such fact is not made one of the grounds for discharging him from public service. The law evidently contemplates, as we have before observed, that the person thus .preferred may be lacking in efficiency, but, so long as such inefficiency does not render him incompetent for the proper discharge of the duties entailed by the position, and there is no dereliction of duty, he may not be removed therefrom, either arbitrarily or upon charges.
If these views are correct, it follows that the relator was improperly discharged, and is therefore entitled to a peremptory writ of mandamus to compel his restoration to the position from which he was removed. The order should therefore be reversed, with costs and disbursements, and the motion granted, with $10 costs.
PATTERSON and LAUGHLIN, JJ., concur.